                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

JONATHAN MENGISTEAB,                         *

      Petitioner,                            *

v.                                           *          Civil Action No. GLR-16-2947

SPRINGFIELD HOSPITAL CENTER,                 *
et al.,
                                             *
      Respondents.
                                   *****
                             MEMORANDUM OPINION

       THIS MATTER is before the Court on Petitioner Jonathan Mengisteab’s Petition

for Writ of Habeas Corpus (ECF No. 1). The Petition is ripe for disposition, and no hearing

is necessary. See Local Rule 105.6 (D.Md. 2018). For the following reasons, the Court will

dismiss the Petition without prejudice.

                                I.        BACKGROUND1

       On October 1, 2014, Howard County police responded to a report that Mengisteab

was using a shovel to attempt to break into an apartment. (Resp’ts’ Resp. Pet. [“Resp.”]

Ex. 1 at 6–7, ECF No. 5-1). Mengisteab told the police that he was there to see his friend

and to get his things from his friend’s apartment, but the only information Mengisteab was

able to provide was a first name. (Id.). Police arrested Mengisteab. (Id. at 7). Mengisteab

later told police that he went to the apartment to check on a girl he had met the previous



       1
        Mengistead does not dispute the Exhibits Respondents attach to their Response.
Accordingly, the Court relies on Respondents’ Exhibits in setting forth the facts and in
assessing Mengisteab’s Petition.
evening and that none of his things were in the apartment. (Id.). Mengisteab was charged

with fourth degree burglary, malicious destruction of property, and fourth degree attempted

robbery. (Id. at 1); see also Maryland v. Mengisteab, No. 0T00089824 (D.Ct. Howard Cty.

Oct. 1, 2014). Police advised Mengisteab not to return to the apartment complex and

released him. (See Resp. Ex. 1 at 7)

         The next day, October 2, 2014, Mengisteab returned to the same apartment at

approximately 12:10 a.m., banged on the door, and identified himself as a police officer.

(Id.). Mengisteab fled before the police arrived, and he returned several hours later. (Id.).

Police responded, and Mengisteab told them that he was there to check on a female friend,

but he was unable to provide any of her identifying information. (Id.). Mengisteab was

charged with trespass and harassment and was again instructed not to return to the

apartment complex. (Id. at 1); see Maryland v. Mengisteab, No. 4T00089828 (D.Ct. Howard

Cty Oct. 2, 2014). Later the same day, the District Court of Maryland, sitting in Howard

County, issued a Peace Order against Mengisteab for the occupant of the apartment. No.

1001SP009752014 (D.Ct. Howard Cty); (see also Resp. Ex. 1 at 8; Id. Ex. 2 at 5, ECF No.

5-2).2

         On October 13, 2014, Mengisteab called 911 for an ambulance for medical

assistance for a woman he said was in an apartment at the complex and he could not gain

access. (Resp. Ex. 1 at 7). A tenant at the apartment complex also called 911, but he to

reported that Mengisteab was again on the property and that he was banned from the


       Citations to Exhibit 2 to Respondents’ Response refer to the pagination the Court’s
         2

Case Management and Electronic Case Files (“CM/ECF”) system assigned.
                                             2
apartment complex. (Id.). When the police arrived, they found Mengisteab in front of the

apartment building. (Id. at 7–8). He “appeared confused” and “stated that someone in

either Apartment C1 or C4 needed medical attention.” (Id. at 8). Apartment C4 was the

apartment involved in the October 1 and 2, 2014 incidents and where the occupant with the

Peace Order resided. (Id.). The resident of Apartment C1 denied needing medical attention

and the resident of Apartment C4 denied having any connection to Mengisteab prior to the

October 1, 2014 incident and resulting Peace Order. (Id.). Based on this incident,

Mengisteab was charged with failing to comply with a Peace Order. Maryland v.

Mengisteab, No. 2T00089882 (D.Ct. Howard Cty Oct. 13, 2014); (see also Resp. Ex. 2 at

3).

       On December 18, 2014, the District Court ordered a mental health evaluation for

Mengisteab to assess his criminal responsibility at the time he allegedly committed the

offenses and his competency to stand trial. (Resp. Ex. 3, ECF No. 5-3). On February 19,

2015, Dr. Charles Zeitler and Lindsey Peterson, M.S., J.D., filed their report. (Resp. Ex. 2

at 1). In their report, they opined that Mengisteab understood the nature and objective of

the proceedings against him, was able to assist in his own defense, and was competent to

stand trial. (Id. at 5). They reported, however, that Mengisteab “lacked substantial capacity

to appreciate the criminality of his conduct and to conform his behavior to the requirements

of law.” (Id. at 13).

       On September 18, 2015, the District Court found Mengisteab not criminally

responsible (“NCR”) on the charge of failing to comply with a peace order. (Resp. Ex. 4,

ECF No. 5-4). The remaining charges were entered as nolle prosequi. (Id. Ex. 2 at 1, 6).

                                             3
The District Court committed Mengisteab to the Department of Health3 at Springfield

Hospital (“Springfield”) in Sykesville, Maryland. (Id. Ex. 4).

       On August 22, 2016, Mengisteab filed his Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2254. (ECF No. 1). Respondents filed their Response to the Petition for

Writ of Habeas Corpus on October 10, 2016. (ECF No. 5). On February 21, 2017,

Mengisteab filed a Reply. (ECF No. 7).

                                    II.    DISCUSSION

       In his Petition, Mengisteab asserts that he is being unlawfully held at Springfield.

(Pet. Writ Habeas Corpus [“Pet.”] at 5–6, ECF No. 1).4 Mengistead avers that: (1) he is

“held without bond, which was prepaid for a length of two weeks in Howard County Jail”

and is from Virginia where he is on probation, (Pet. at 6);5 (2) he was misdiagnosed as

schizophrenic after a one-day evaluation; (3) he is eligible for discharge as a committed

person who is not a danger as a result of mental disorder, “according to [the] “Maryland

Code,” (Pet. at 10); and (4) he is a “highly functioning individual who is Level 2,” has

maintained a job, and had “never been in seclusion or restraints,” (Id.). Respondents

counter that Mengisteab is lawfully confined at Springfield pursuant to a court order that

found him NCR, and the Petition should be dismissed because Mengisteab has not




   3
     At the time the District Court issued the commitment order, the Department of Health
was named the Department of Health and Mental Hygiene. On July 1, 2017, the name
changed to the Department of Health. H.B. 180, 2017 Leg., 437th Sess. (Md. 2017).
   4
     Citations to the Petition refer to the pagination CM/ECF assigned.
   5
     Mengisteab’s allegations that he was held without bond and was on probation from
Virginia do not specify a relevant time period.
                                             4
exhausted his state law remedies.6 The Court agrees that Mengisteab has failed to exhaust

his state remedies.

       As a threshold matter, the Court notes that Mengisteab filed his Petition using a pre-

printed form for 28 U.S.C. §2254 petitions. (See Pet.). Mindful that Mengisteab is self-

represented, the Court liberally construes the Petition and treats it as properly filed under

to 28 U.S.C. § 2241. (See Sept. 22, 2016 Order, ECF No. 3).

       Under § 2241, federal district courts have the “broad authority” to hear petitions for

writs of habeas corpus filed by those claiming to be held “in custody in violation of the

Constitution or laws or treaties of the United States.” Timms v. Johns, 627 F.3d 525, 530

(4th Cir. 2010) (quoting 28 U.S.C. § 2241(a)). Nevertheless, the Court’s authority to issue

a writ “is not boundless.” Id. Even where the Court has the power to issue a writ, it must

consider whether to exercise that power. Id. (quoting Munaf v. Geren, 553 U.S. 674, 693

(2008)). Thus, in the absence of exceptional circumstances, courts generally require the

exhaustion of alternative remedies before an individual can seek federal habeas relief. Id.

at 530–31 (first quoting Bowen v. Johnston, 306 U.S. 19, 27 (1939); and then quoting

Boumediene v. Bush, 553 U.S. 723, 793 (2008)) (applying exhaustion requirement to §

2241 petition challenging civil commitment); see also Toomer v. Corcoran, No. DKC-18-

1252, 2018 WL 6423904, at *2 (D.Md. Dec. 6, 2018) (“Thus, before seeking federal habeas




   6
     Respondents also argue that the Petition should be dismissed because it fails to name
the proper respondent. Because the Court will dismiss Mengisteab’s Petition without
prejudice due to his failure to exhaust state remedies, the Court declines to address this
argument.
                                             5
corpus relief, Petitioner must exhaust each claim presented by pursuing remedies available

in state court.”).

       To establish exhaustion, each claim must be “fairly presented” to the state courts.

Baker v. Corcoran, 220 F.3d 276, 289 (4th Cir. 2000) (quoting Picard v. Connor, 404 U.S.

270, 275 (1971)). A claim is “fairly presented” where “both the operative facts and the

controlling legal principles” were presented to the state court. Id. (quoting Matthews v.

Evatt, 105 F.3d 907, 911 (4th Cir. 1997)). In this case, “[e]xhaustion includes appellate

review in the Court of Special Appeals of Maryland and, where appropriate, the Court of

Appeals of Maryland.” Toomer, 2018 WL 6423904, at *2.

       Under Maryland law, while committed to a mental health facility, a petitioner has

the right to file a petition for release in the state circuit court located in the county where

he resides, where he resided before admission to the facility, or where the facility is located.

See Md. Code Ann. Health Gen. [“HG”] § 10-805(a), (b) (West 2019). A petitioner may

appeal the denial of a petition for release. HG § 10-805(h). In addition, when an individual

is committed to a mental health facility because he has been found NCR, he is entitled to a

release hearing within fifty days after his date of commitment. Md. Code Ann., Crim Proc.

[“CP”] § 3-115(a) (West 2019). A committed person is eligible for discharge or conditional

release from commitment “only if that person would not be a danger, . . . to self or to the

person or property of other” if discharged or released “with conditions imposed by the

court.” CP § 3-114(b), (c).

       Here, the record shows Mengisteab was committed to Springfield on September 18,

2015 after the Court determined him NCR. In reports issued in October 2015 and February

                                               6
2016, psychiatrist Dr. Katherine Cinnamon recommended, and Mengisteab initially

agreed, to postpone his fifty-day hearing. (Resp. Exs. 5–6, ECF Nos. 5-5, 5-6). On February

11, 2016, an Administrative Law Judge (“ALJ”) conducted a fifty-day hearing in which

Mengisteab sought his discharge or conditional release. (Id. Ex. 7, ECF No. 5-7). On

February 17, 2016, the ALJ issued a decision recommending that Mengisteab remain

committed for additional inpatient treatment. (Id. at 11). On March 7, 2016, the District

Court adopted the ALJ’s recommendations. (Id. Ex. 8). Neither Respondents nor

Mengisteab provide evidence that Mengisteab appealed the District Court’s decision.7

       In addition, Maryland Judiciary Case Search shows that on June 13, 2016,

Mengisteab filed a habeas petition in Case No. 2T00089824. The outcome of the Petition

is unclear and the case remains open.

       Here, while Mengisteab may have initiated a challenge in state court to his

confinement, he provides no evidence that he has fully exhausted his remedies through

appeal. Further, no special circumstances exist here to justify this Court’s intervention

where there are procedures in place to protect Mengisteab’s constitutional rights. See

Drayton v. Hayes, 589 F.2d 117, 120–21 (2d Cir. 1979) (double jeopardy claim justified

pretrial federal habeas intervention because constitutional right claimed would be violated

if petitioner went to trial); see also Younger v. Harris, 401 U.S. 37 (1971). Based on the


   7
     With his Response, Mengisteab filed a copy of a December 21, 2015 letter he wrote
to the judge in his District Court case stating that when he pleaded guilty and his cases
were resolved through an NCR he did not know that he would be in the mental health care
system for several years even after “successful treatment.” (Petr.’s Reply Ex. 1, ECF No.
7-1). Mengisteab does not assert, however, that he has exhausted his remedies to challenge
his commitment order.
                                            7
record before it, the Court concludes that Megisteab has failed to exhaust his state

remedies. Accordingly, the Court will dismiss the Petition without prejudice.8

                                  III.   CONCLUSION

       For the foregoing reasons, the Court will dismiss without prejudice Mengisteab’s

Petition for Writ of Habeas Corpus (ECF No. 1). A separate Order follows.



Entered this 21st day of June, 2019.              ____________/s/______________
                                                  George L. Russell, III
                                                  United States District Judge




   8
     Springfield has informed Court staff that it does not show Mengisteab is presently at
Springfield. Pursuant to the Local Rules, all parties have an affirmative duty to inform this
Court of any change of address during the pendency of their actions. See Local Rule
102.1.b.iii. (D.Md. 2018).
                                             8
